Citation Nr: 0320737	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-12 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for torn medial 
meniscus and chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for torn medial meniscus and chondromalacia of the 
left knee and denied reopening the claim for service 
connection for a sinus disorder.  

In the March 1998 rating decision on appeal, the RO also 
denied reopening a claim for service connection for a skin 
disorder.  The veteran filed a notice of disagreement as to 
that claim, and a statement of the case was issued.  The 
veteran did not, however, address the skin disorder in his 
substantive appeal.  Thus, that issue is not before the Board 
and will not be addressed in this decision.  38 C.F.R. 
§ 20.200 (2002) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  Torn medial meniscus and chondromalacia of the left knee 
is manifested by limitation of flexion associated with 
periarticular pathology productive of painful motion.

2.  Torn medial meniscus and chondromalacia of the left knee 
is manifested by no more than slight lateral instability.

3.  Service connection was denied for a sinus disorder in an 
August 1977 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

4.  The evidence received since the August 1977 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a sinus 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
torn medial meniscus and chondromalacia of the left knee, 
based upon limitation of motion and periarticular pathology 
productive of painful motion, have been met.  38 U.S.C.A. 
§§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2002).

2.  The criteria for an initial evaluation in excess of 
10 percent for torn medial meniscus and chondromalacia of the 
left knee, based upon lateral instability, have not been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2002).

3.  The August 1977 rating decision, which denied service 
connection for a sinus disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2002).

4.  The evidence received since the August 1977 rating 
decision, which denied service connection for a sinus 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the March 1998 rating 
decision, the July 1998 statement of the case, the July 1998, 
April 2002, and April 2003 letters, and the March 2003 and 
May 2003 supplemental statements of the case.  As to the 
veteran's claim for an increased evaluation, the RO informed 
the veteran that in order to be entitled to an evaluation in 
excess of 10 percent for instability of the left knee, the 
evidence would need to show that he had moderate or severe 
instability of the left knee.  In the July 1998 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an increased evaluation 
for his service-connected left knee.  This also informed the 
veteran of the evidence necessary to establish a higher 
evaluation for the service-connected left knee.  

As to the petition to reopen the claim for service connection 
for a sinus disorder, the RO informed the veteran that the 
evidence necessary to substantiate his claim would be 
evidence showing treatment of a sinus condition during 
service and following service.  The RO noted that treatment 
records dated immediately after discharge from service "may 
be the most helpful to your claim" and noted that 
"[c]urrent treatment records are usually not helpful in 
showing that a current condition is related to service over 
20 years ago."  In the July 1998 statement of the case, the 
RO provided the veteran with the definition of new and 
material evidence.  In the March 2003 supplemental statement 
of the case, the RO told the veteran that the August 1977 
rating decision, which had denied service connection for a 
sinus condition had become final.  The RO noted that the 
denial was based upon the failure of the evidence to show 
that he had a sinus disorder which was related to service.  
It stated that the evidence the veteran had submitted to 
reopen the claim was not new and material because it did not 
establish that the veteran had a sinus disorder which was 
related to service.  Thus, the veteran was informed of what 
evidence was needed to reopen the claim for service 
connection for a sinus disorder.

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2003 supplemental statement of the case, the RO 
informed the veteran that it must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  It told the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  The RO stated that it was responsible for 
obtaining medical records held by any federal department or 
agency that the veteran identified.  It further stated that 
it would obtain medical records from other health-care 
facilities as long as the veteran adequately identified the 
facilities, but noted that the veteran had the ultimate 
responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center at 
the time he had filed his original claim for compensation.  
During this appeal, the veteran indicated he had received 
treatment at the VA Medical Centers in San Francisco and 
Sacramento, California, and the outpatient clinics in 
Redding, and Martinez, California.  The RO obtained all the 
VA treatment records.  The veteran has not alleged that there 
exist any records that VA has not obtained.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo two VA examinations related to his claim for an 
increased evaluation for the left knee.

The Board observes that during the pendency of this appeal, 
the definition of "new and material" evidence changed.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court expressly rejected the standard for determining 
whether new and material evidence had been submitted as set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
held that the regulatory standard set forth in 38 C.F.R. 
§ 3.156(a) was the only correct standard.  The RO's July 1998 
statement of the case contained the correct regulatory 
standard.  Nevertheless, given that the RO provided the 
correct regulation, the veteran has had sufficient notice of 
what constitutes new and material evidence.  

In addition, as noted above, the Board recognizes that new VA 
regulations have redefined "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Thus, the regulations do not apply 
to the veteran's claim, filed in December 1997.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  Torn medial meniscus and chondromalacia of the left knee

Service connection for torn medial meniscus and 
chondromalacia of the left knee was granted by means of an 
August 1977 rating decision and assigned a 10 percent 
evaluation.  The disability has remained at 10 percent since 
that time.

The veteran filed a claim for an increased evaluation in 
December 1997.  He stated that his left knee would give way 
when walking and that it would buckle.  The veteran asserted 
he had trouble with balancing and that his mobility had been 
"curtailed."

A February 1998 VA examination report shows that if he did 
not take Percocet that he would have a level of pain of 
approximately a six or seven on a scale from one to 10, but 
that if he took Percoset, the pain was between two to five 
out of 10.  He stated that he could walk no more than 20 
minutes because of knee pain.  The examiner noted that the 
veteran moved "very slowly and deliberately" and that he 
walked with a wooden cane in his right hand.  He stated that 
there was atrophy of the left leg "diffusely."  McMurray's 
sign was negative, as was Lachman's.  The examiner stated 
that there was no laxity to anterior drawer sign.  Collateral 
ligament testing was negative, but there was subpatellar 
crepitus with motion of the knee, which the examiner stated 
was mild.  He noted that the knee itself was not particularly 
tender and that range of motion revealed full flexion and 
extension.  The assessment was left knee strain.

A December 2002 VA examination report shows that the veteran 
stated he had been using a brace on his left knee for the 
past five years.  He stated that since 1997, he had been 
unable to run and could walk a maximum of one mile.  The 
veteran reported he took medicine periodically to help him 
with his pain.  He stated that his knee would bother him when 
he would squat or attempt to kneel and that he could not walk 
on his heels or toes.  The veteran stated that walking or 
standing for any length of time would cause pain.  The 
examiner stated that the veteran had a marked antalgic gait 
and that he favored the "left knee."  He noted the veteran 
was wearing a brace on his left knee.  The examiner stated 
that when the brace was removed, the veteran was able to do a 
half squat by holding onto the counter and pulling himself 
back up.  Range of motion was from 0 to 130 degrees.  The 
examiner noted that the veteran lacked 10 degrees of flexion 
and had mild atrophy in the left thigh, but stated that there 
was no "obvious" atrophy of the lower extremity.  The 
examiner stated the left knee was diffusely tender in the 
medial lateral joint lines.  He also stated that there was 
mild laxity of the medial lateral collateral ligament, but 
that anterior drawer sign was negative.  He noted that the 
veteran had undergone x-rays in May 2002, which showed a 
normal left knee.  The examiner stated that with regard to 
DeLuca factors that when the veteran's left knee was 
symptomatic, he would have a worsening of these factors by 
approximately 15 percent.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2002).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

Under 38 C.F.R. § 4.59 (2002), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected torn medial meniscus and 
chondromalacia of the left knee is evaluated under Diagnostic 
Code 5257, which contemplates lateral instability and 
subluxation of the knee joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The current evaluation assigned to the 
service-connected disability is 10 percent.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the left 
knee with periarticular pathology productive of painful 
motion.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  Here, the veteran's limitation of motion reported at 
the time of the December 2002 examination report was 
0 degrees to 130 degrees, which establishes limitation of 
flexion.  Specifically, the veteran was unable to flex to 
140 degrees because of pain.  The Board finds that such 
clinical finding establishes that the veteran has 
periarticular pathology productive of painful motion in the 
left knee (deemed equivalent to the presence of arthritis for 
purposes of assigning the separate evaluation) and warrants a 
10 percent evaluation for that knee.  See 38 C.F.R. § 4.59; 
Ferguson v. Derwinski, 1 Vet. App. 428 (1991); Martin v. 
Derwinski, 1 Vet. App. 411 (1991).

The Board must now consider whether a separate evaluation in 
excess of 10 percent based upon painful motion is warranted 
and finds that such is not the case.  The Board notes that 
the veteran's range of motion has been shown to be, at worst, 
0 degrees to 130 degrees.  Thus, the veteran has full 
extension and no more than slight limitation of flexion.  See 
38 C.F.R. § 4.71, Plate II.  The veteran's limitation of 
flexion does not warrant a compensable evaluation under 
Diagnostic Code 5260, and therefore the veteran's service-
connected torn medial meniscus and chondromalacia of the left 
knee warrants no more than a separately assigned 10 percent 
evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  The veteran has crepitance in his left knee 
with movement and some mild atrophy, which shows that he has 
weakness in that lower extremity.  In the December 2002 
examination report, the examiner stated that when the 
veteran's knee was symptomatic, that he would have a 
worsening of the DeLuca factors by 15 percent.  Thus, if the 
veteran's range of motion was reduced by 15 percent (which 
would be approximately 20 degrees (130 degrees multiplied by 
15 percent)), such limitation would still not cause the 
veteran's limitation of motion to be at a compensable degree.  
In order to warrant an evaluation in excess of 10 percent for 
limitation of flexion, there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Again, the veteran's 
limitation of flexion has been no less than 130 degrees, and, 
during flare-up, it would be approximately 110 degrees, and 
the Board finds that the evidence does not establish that the 
veteran's torn medial meniscus and chondromalacia of the left 
knee is any more than 10 percent disabling.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the torn medial meniscus and 
chondromalacia of the left knee based upon lateral 
instability or subluxation and finds that the preponderance 
of the evidence is against an increased evaluation.  
Specifically, in the February 1998 examination report, the 
examiner found no instability of the left knee.  In the 
December 2002 VA examination report, the examiner found 
"mild laxity" in the left knee.  In both examination 
reports, the examiners stated that anterior drawer sign was 
negative.  In the December 2002 examination report, the 
examiner stated that McMurray's and Lachman's tests were 
negative.  The Board finds that such findings are indicative 
of no more than slight instability of the left knee and thus 
no more than 10 percent disabling based upon instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to the veteran's claim.  Johnson v. Brown, 
9 Vet. App 7, 11 (1996).  Thus, the Board has not considered 
DeLuca in determining whether an evaluation in excess of 
10 percent, based upon instability, is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
current 10 percent evaluation assigned to his left knee, he 
is correct, and the Board has granted him a separate 
10 percent evaluation based upon limitation of motion and 
periarticular pathology productive of painful motion.  The 
Board, however, has determined that an evaluation in excess 
of 10 percent based upon instability is not warranted, as the 
medical findings do not support an increased evaluation.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, a 
separately-assigned evaluation in excess of 10 percent is not 
warranted based upon periarticular pathology productive of 
painful motion and limitation of motion and an evaluation in 
excess of 10 percent is not warranted based upon instability.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

B.  Sinus disorder

At the time of the August 1977 rating decision, the evidence 
of record consisted of service medical records, a VA 
examination report, and the veteran's application for 
benefits.  A description of this evidence follows.

The service medical records include an April report of 
medical examination, which shows that clinical evaluation of 
the veteran's sinuses was normal.  In a report of medical 
history completed by the veteran at that time, he denied a 
history of sinusitis.  A November 1975 treatment record shows 
that the veteran complained of sinus congestion.  He was 
diagnosed with an upper respiratory infection.  

In the veteran's application for compensation, submitted in 
May 1977, he indicated that he had "sinus congestion" in 
November 1975.  

A July 1977 VA examination report shows that the examiner 
stated under examination of the sinuses that the veteran 
reported a history of sinus congestion.  He noted that the 
veteran's report appeared to be more about nasal congestion 
associated with seasonal rhinitis.  He stated that the nasal 
turbinates were enlarged with moderate rhinorrhea.  Paranasal 
sinuses showed some rounded soft tissue densities within the 
antra, but were otherwise clear.  Turbinates were noted to be 
swollen.  The impression was that the swelling represented 
changes associated with clinical allergic rhinitis.  

In August 1977, the RO denied service connection for sinus 
congestion, stating that such was not shown by the evidence 
of record.  In the notification letter, the RO stated, "We 
do not find in your medical records or elsewhere any evidence 
of the existence of a sinus condition.  If you have 
additional evidence to show that your claimed condition does 
exist, please send it to us for consideration."  

The veteran filed a petition to reopen the claim for service 
connection for a sinus disorder in December 1997.  He stated 
that he had chronic sinus problems with constant draining.  

VA treatment records, dated from 1987 to 2002 have been 
associated with the claims file.  The Board has thoroughly 
reviewed these records, and none of them address sinus 
congestion, to include "constant draining."  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the August 1977 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a sinus disorder.  See 
38 C.F.R. § 3.156(a).  As stated above, none of the VA 
treatment records associated with the claims file show that 
the veteran has been seen for sinus congestion.  Thus, the 
additional records associated with the claims file since the 
August 1977 rating decision are not relevant to the issue at 
hand and cannot constitute new and material evidence as to 
the claim for service connection for a sinus disorder.  See 
id.

At the time of the August 1977 rating decision, the evidence 
of record had shown that the veteran was seen in November 
1975 complaining of sinus congestion.  He was examined in 
July 1977 and found to have swollen turbinates, but the 
examiner did not find that the veteran had a sinus disorder.  
Thus, there was no evidence of a chronic sinus condition in 
service to include immediately following service.  Since the 
August 1977 rating decision, the veteran has not brought 
forth any evidence that he had a chronic sinus disorder while 
in service or that he currently has a sinus disorder, which 
is related to service.  

While the veteran asserts that he has a current sinus 
condition, he made that same assertion at the time of the 
August 1977 rating decision, and thus his assertions do not 
provide a basis to reopen the claim for service connection 
for a sinus disorder.  See id.; see also Reid v. Derwinski, 
2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the August 
1977 rating decision is not relevant to the issue of 
entitlement to service connection for a sinus disorder and 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.


ORDER

Entitlement to a separate 10 percent evaluation for 
limitation of motion in the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for torn 
medial meniscus and chondromalacia of the left knee based 
upon instability is denied.

The petition to reopen the claim for service connection for a 
sinus disorder is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

